E                     GENERAL




                        January 13, 1970


Hon. J. H. Kultgen, Chairman            Opinion No.M-554
Board of Regents
Texas State Technical                   Re: Whether Article 2615f-la,
  Institute                                 Vernon's'Civil Statutes
Waco, Texas 76705                           authorizes the ~Texas
                                            State Technical Institute
                                            to accept a fee-simple
                                            donation of facilities
                                            in Nolan County, Texas,
                                            to operate its program,
                                            and related questions.
Dear Mr. Kultgen:

     By recent letter you have requested an opinion concerning
the above stated matter. We quote from your letter as follows:

          "Item 13 of the current appropriation to the
     Texas State Technical Institute (page IV-74, House
     Bill 2, Acts of the 61st Legislature, 2nd Called
     Session, 1969) provides a contingency appropriation
     for authorized programs, with a proviso as follows:

                'The funds appropriated in item 13 above,
          may be used only to finance programs offered
          pursuant to Section 7(a)(3) of House Bill
          No. 137, 61st Legislature, Regular Session,
          1969. It is specifically provided that such
          funds be used in Nolan County, Texas, in the
          event appropriate facilities are provided in
          such county.'




                         -2647-
Hon. J. H. Kultgen, page 2 (M-554)


          "There exists no junior college district in
    Nolan County. If certain specified technical and
    vocational programs have obtained the necessary
    approval of the State Board of Vocational Edu-
    cation as required by Section 7(a) of said
    House Bill 137, if such programs are officially
    requested by the local officials of Nolan County
    and have the approval of the Board of Vocational
    Education as provided by Section 7(a)(3) of House
    Bill 137, if appropriate facilities are offered
    in Nolan County, if the remaining requirements of
    the general appropriation act are met, and further
    assuming that the necessary instructors will be
    supplied from the Waco campus and other available
    sources and that the facility will be operated as
    a branch or extension of the Waco campus rather
    than as a separate campus, then is Texas State
    Technical Institute authorized to accept a fee-
    simple donation of the facilities and properties
    in Nolan County for the purpose of operating such
    approved programs?

         "In the event legislative approval is con-
    sidered necessary under Section 9(c) of House Bill
    137, then does the appropriation and the provision
    quoted above from the general appropriation act
    constitute such approval?"

     The pertinent provisions of Section 7 of House Bi I1    137
(Article 2615f-la) are quoted as follows:

             "The role and scope of the Texas State Techn ical
     Institute shall be to:
             (a) Provide occupationally oriented programs
     in highly technical and vocational areas to include
     field or laboratory work and remedial or related
     academic and technical instruction related thereto.
     Particular    emphasis will be on industrial and




                          -2648-
Hon. J. H. Kultgen, page 3 (M-554)


    'technological manpower needs of the state.
    Technical and vocational programs shall be subject
    to the approval of the State Board of Vocational
    Education, and related academic instruction shall
    be subject to the approval of the Coordinating
    Board, Texas College and University System:
          1. .. ..
          2. . ...
          3. Where there is a county, or a portion of said
    county, in this state that is not in an operatinq
    public junior colleqe district, then the institute
    may, if requested by the local government and with
    the approval of the Board of Vocational Education,
    offer the proqrams so approved as set forth hereint ','
          (b) Provide training programs for technical
    teachers, counselors, and supervisors which shall be,
    subject to prior and continuing approval of the
    State Board of Vocational Education:
          (c) Conduct manpower development and utiliza-
    tion research programs for identification of train-, ,~
    ing and retraining needs and projections, and for
    curriculum development, either individually or in "
    cooperation with other public and private institutions."
     (Emphasis added.)

     It seems clear that Section 7 (quoted above) authorizes
the Texas State Technical Institute, in cooperation with other
State agencies, to offer any or all of its program to students
in any county not in a junior college district, including
Nolan County: and such program includes both field and
laboratory work, which, by necessity would require facilities
for holding laboratory classes.

     Since the Institute may operate its program within Nolan
County it is our opinion that it may be, done by an extension or
branch of its Waco campus, and in doing so accept the facilities
offered in Nolan County to carry out its program.




                         -2649-

                                     ,8   ,
                                                         -      .




Hon. J. H. ,Kultgen, page 4 (~-554)


     In light of the above answer to 'your first question, we
deem it unnecessary to answer your second question.      "

                             SUMMARY

               Pursuant to Section 7(a)(3) of Article '.
          2615f-la, Vernon's Civil Statutes, the Texas
          State Technical Institute may operate an
          extension or branch of its Waco campus in
          NolanCounty  in facilities offered by said
          county for the Institute's programs;




Prepared by James C. McCoy
Assistant Attorney General

APPROVED:
OPINION COMMITTEE

Kerns Taylor, Chairman
Alfred Walker, Co-Chairman
Harold Kennedy
Bill Craig
2. T.~Fortesque
Richard Chote

MJXADE F. GRIFFIN
Staff Legal Assistant

NCLA WHITE
First Assistant




                          -2650-